DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0099140 to Ridgeway in view of U.S. Patent Application 2012/0036523 to Weintraub  in view of U.S. Patent Application Publication 2008/0201280 to Martin et al.
As to claims 1, 12, and 18, Ridgeway discloses a computerized method, carried out by at least one server having one or more processors, the method comprising:
receiving an indication of a first data set from a user (Ridgeway [0025]);
 automatically evaluating a plurality of data sets (Ridgeway [0026]);
However, Ridgeway does not explicitly teach:
filtering the plurality of data sets identified by the plurality of agents based on behavior patterns of the user.
Weintraub discloses:
filtering the plurality of data sets identified by the plurality of agents based on behavior patterns of the user (Weintraub [0006]) wherein filtering the plurality of data sets is placing limitations on queries of the plurality of data sets (Weintraub claim 1 “and wherein each recommendation engine is associated with specific predefined recommendation rules and is further operable to select particular content from the content repository in accordance with a particular user profile and the predefined recommendation Weintraub in the system of Ridgeway to improve user experience.
However, Ridgeway and Weintraub do not explicitly teach:
wherein evaluating the plurality of data sets comprises:
employing a plurality of agents, the plurality of agents employing strategies comprising two or more of machine learning, expert system, neural network, and big data, to identify one or more data sets of the plurality of data sets that include a correlation with the first data set;
cataloging and storing the one or more data sets of the plurality of data sets and the determined correlation that the one or more data sets of the plurality of data sets have with the first data set.
providing the one or more data sets having a correlation with the first data set with an indication that the one or more data sets having a correlation with the first data set has been identified to include said correlation.
Martin discloses:
wherein evaluating the plurality of data sets comprises:
employing a plurality of agents, the plurality of agents employing strategies comprising two or more of machine learning, expert system, and big data, to identify one or more data sets of the plurality of data sets that include a correlation with the first data set wherein a result from a first agent of the plurality of agents is used to update a second agent of the plurality of agents (Martin abstract and [0083], [0026], and [0027] where “experts’ knowledge or intuition may be used to map the medical ontology” and data mining or machine learning are additionally used to refine data);
cataloging and storing the one or more data sets of the plurality of data sets (Martin [0053] and [0055]) and the determined correlation that the one or more data sets of the plurality of data sets have with the first data set (Martin [0049] wherein the similarity is at least transiently stored by the processor).
Martin claim 19).
It would have been obvious to one of ordinary skill in the art at the time of the invention to evaluate data sets similar to the method of Martin in the system of Weintraub and Ridgeway to provide more relevant data to the user.

As to claim 2, see the discussion of claim 1, additionally, Martin discloses the method wherein information included in the one or more data sets is identified in one or more electronic medical records (Martin [0011]).
As to claim 3, see the discussion of claim 1, additionally, Ridgeway discloses the method wherein the indication that the one or more data sets having a correlation with the first data set has been identified to include said correlation is a status indicator (Ridgeway [0034]).
As to claim 4 and 14, see the discussion of claim 3, additionally, Ridgeway discloses the method wherein the status indicator indicates one of a present correlation with the first data set (Ridgeway [0034]).
Claims 5-7 are dependent upon an optional feature of claim 4 and are rejected for the same reasons as claim 4.
As to claim 8, see the discussion of claim 3. The claim further limits the non-functional descriptive material displayed in claim 1, the information contained in the indicator is indicates a correlation coefficient of a type including one of a distance (Martin [0048]).
As to claim 9, see the discussion of claim 1, additionally, Weintraub discloses the method further comprising filtering the plurality of data sets based on user behavior (Weintraub [0006]).
As to claim 10, see the discussion of claim 9, additionally, Weintraub discloses the method wherein the user behavior indicates a frequently used data set, wherein a frequently used data set is used more than a predetermined number of times (Weintraub [0006]).
As to claim 11, see the discussion of claim 9, additionally, Weintraub discloses the method wherein the user behavior indicates an infrequently used data set, wherein an infrequently used data set is used less than a predetermined number of times (Weintraub [0006]).
As to claim 13, see the discussion of claim 12, additionally, Ridgeway discloses the method wherein the indication is a visual status indicator (Ridgeway [0034]).
As to claim 17, see the discussion of claim 12, additionally, Ridgeway discloses the method wherein the plurality of data sets is associated with one or more clients (Ridgeway [0025]).
As to claim 19, see the discussion of claim 18, additionally, Weintraub discloses the method further comprising discarding one or more data sets of the plurality of data sets available that either have no correlation with the first data set or are not associated with the first user based on the user behavior patterns of the first user (Weintraub [0011]-[0013]).
As to claim 20, see the discussion of claim 18, additionally, Weintraub discloses the method further comprising continuously monitoring user behavior patterns (Weintraub [0011]-[0013]).
Response to Arguments
Applicant argues that Martin does not teach determining a correlation that one or more data sets of a plurality of datasets have with the first data set  and cataloging the data sets and the determined correlation. Martin teaches determining a similarity (correlation) between one medical record and several medical record data sets. Examiner interprets the term “cataloging” as analogous to storing. The similarity is at least transiently stored in a memory when it is calculated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIZA A LAM/Primary Examiner, Art Unit 3686